DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 16 May, 2022.
Claims 1, 14, 19, 21 and 26 have been amended. 
Claims 29 - 31 have been added.
Claims 1, 3 – 12, 14 – 21 and 24 - 31 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims recite a process for collecting and storing reference values in a database (alternately referred to as configuration values) obtained from a plurality of different imaging devices of different modalities, and for (a plurality of) imaging processes, “for comparing reference values”. (Reference values are radiation doses applied to a patient.) First, a Local ID, used to identify a specified local imaging process, is mapped to a respective Global ID, and the specified local medical imaging process is “labeled” with the global ID – i.e. the Local ID is replaced with the Global ID (0051). It appears that this labeled local imaging process, together with the global ID, are provided to (i.e. stored in) the database. A benchmarking data set is created based on a classification assigned to a subset of the devices. (The benchmarking data set appears to require providing a plurality of similarly labeled, but different, imaging processes from the subset of imaging devices to the database; however, the claims only recite one imaging process being labeled at one imaging device.) The pending claims recite these process steps in a different order than described above.
The specification discloses that reference values may be collected for different imaging modalities, different body parts, and for different classifications hospitals and their respective imaging devices. All of these different imaging devices may each use a different local identifier, (as well as a different reference value), for a specified medical imaging process. Due to the different identifiers, it cannot be guaranteed that the reference values are comparable with each other (0004). The benchmarking data sets may be created after the imaging processes having local identifiers are matched to, and labeled with, a global ID – identifiers from the well-known RadLex Playbook. In this way, a specified imaging process, performed at different imaging devices, and having different local identifiers, are all mapped to, and label with, a common Global ID. This allows creating benchmarking data sets that show reference values for different classes of hospital, for a specified imaging process. Benchmarking data sets may be used to visually compare reference values of a local device with reference values of devices at other hospitals of the same type, location and/or area (0092). The benchmarking data is displayed as a box plot having a minimum value, a maximum value, a mean and a median indicated for each of the respective reference values, for each respective classification, together with a reference value (a line) that indicates a KPI, as shown in Figure 2 (0096). A box plot of reference values for the imaging device of interest is displayed together with a box plot of reference values for each of a number of classes of imaging devices, and the KPI.
Examiner has asserted that the preamble recites an intended use of the labeled and collected data, which has been organized by class of hospital/imaging device: - i.e. “A method for comparing reference values . . .”. Examiner continues to assert that comparing reference values is an intended use of the benchmarking data sets (which have been created using the labeled imaging processes in the database). The specification makes it clear that comparing reference values is performed by displaying the benchmarking data and comparing using the displayed data; however, nothing in the claims positively recite such a comparison. For example, this comparison would be positively recited by including limitations that encompass “displaying the benchmarking data sets of reference values, wherein displaying includes displaying one or more reference values for the imaging process performed at the local imaging device together with one or more reference values for a plurality of different classifications of imaging devices; and visually comparing the displayed reference values.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A method for comparing reference values in medical imaging processes of different medical imaging devices, wherein a data base is available to a plurality of spatially separated local medical imaging devices, the method comprising:
providing, by a configuration module, the data base with reference values, wherein each reference value of the reference values of the data base is assigned to a defined global identification specifying a medical imaging process of the medical imaging processes;
wherein the data base is available to the plurality of spatial separated local medical imaging devices
providing, by a mapping module, a mapping assigning a local identification to the defined global identification for supporting the creating of the label for the medical imaging process, 
creating a label for the medical imaging process at least one of a local medical imaging device or a local workstation, by using the defined global identification specifying the medical imaging process; and
wherein a benchmarking data set is created for a subset of local medical imaging devices by, assigning a classification value to each respective local medical imaging device among the subset of local medical imaging devices, and creating a benchmarking data set based on the classification value. 
Claim 14 recites medium with instructions executed by a processor, and Claim 12 recites a system that executes the steps of the method recited in Claim 1 without the benchmarking features.
Claims 1, 3 – 12, 14 – 21 and 24 - 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the following limitations containing an abstract idea:  
providing a mapping assigning a local identification to the defined global identification for supporting the creating of the label for the medical imaging process;
creating a label for the medical imaging process by using the defined global identification specifying the medical imaging process;
wherein a benchmarking data set is created for a subset of local medical imaging devices by, assigning a classification value to each respective local medical imaging device among the subset of local medical imaging devices, and creating a benchmarking data set based on the classification value;
(for) comparing reference values in medical imaging processes of different medical imaging devices; 
The claims, as illustrated by Claim 1, recite limitations containing an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that the recited “reference value” is preferably a magnitude or duration of the radiation that a patient is subjected to during an imaging examination (also referred to herein as “radiation dose”). The claims require that a specified imaging process having a Local ID be mapped to, and labeled with (i.e. assigned to), a global ID that specifies the specified imaging process. The relabeled imaging process is stored in a database that is accessible to a plurality of the imaging devices. The local medical imaging process is matched to the imaging process specified by the Global ID by matching the type of modality and a body region being examined. Benchmarking data for a specified imaging process is created that indicates the reference values used by various types of hospitals and their respective imaging devices defined by a classification value. The benchmarking data may be displayed to allow for visual comparison of the reference values for the specified imaging process used by different classes of imaging devices, including the local imaging device.
Initially, Examiner asserts that comparing the radiation dose specified by an imaging protocol for two different medical imaging devices is an ordinary mental process, even if it were positively recited, which it is not. The specification discloses that “benchmarking data sets are presented next to each other for comparing the benchmarking data sets.” (0073) This disclosure fairly encompasses visually comparing displayed data.
Similarly, the specification discloses that mapping local and global identifiers may be performed by a human – i.e. a manual mapping mechanism. Mapping identifiers of imaging processes to one another, based on matching a modality and body part, is a process that, except for generic computer implementation steps, can be performed in the human mind. Similarly, the specification discloses a label is as “a specific name or number” (0009, 0058) that is created by an operator (0062). The label may be a local label or a global label such as a “RadLex standard” label. Comparing the modality and body region for a local medical imaging process (or protocol) to the modality and body region for a medical imaging protocol defined in the RadLex Playbook to identify which RadLex protocol (and its associated identifier) matches with a particular local protocol (and its associated identifier), in order to link or map them to one another, is a process that can be performed mentally. 
Similarly, creating benchmarking data by grouping imaging devices by classification and assigning benchmark data to the classification is a process that can be performed mentally. As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Organizing local imaging protocol names by mapping a local name for the protocol to a global name for the same protocol based on a comparison of the modality and body region specified by each of the two protocols is process that merely organizes this human activity. Similarly, organizing data into benchmarking sets for comparison merely organizes this activity As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
at least one of a local medical imaging device and a local workstation;
a mapping module;
the data base is available to a plurality of spatial separated local medical imaging devices;
providing, by a configuration module, the data base with reference values, wherein each reference value of the reference values of the data base is assigned to a defined global identification specifying a medical imaging process of the medical imaging processes.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The mapping module, database and imaging device and/or workstation are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Providing the database with reference values assigned to a global ID is an insignificant extra-solution activity – i.e. a data gathering step. The reference values are contemplated to be the RadLex Playbook. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract ID mapping process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract benchmarking process. Receiving information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. various modules, a local imaging device, database). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of mapping mechanisms (5) demand or periodic processing (3, 18); creating labels at a workstation (15); imaging devices located at different hospitals (16); benchmarking data for different hospitals (17); reference value definition (24, 27, 30); those that recite additional abstract ideas including: manual mapping (4, 19); generating an alarm when a reference value is exceeded (10, 25); generating several reference values from the reference value (11); generating benchmarking data sets (26); determining a first reference value based on a second reference value (29); converting a local ID to a Global ID (31);  those that recite well-understood, routine and conventional activity or computer functions including: visualizing the mapping and the benchmarking data (7, 21, 28); storing reference values on a server (9); including procedure ID in a DICOM header (8); receiving local ID and reference value, storing and transmitting global ID and reference values (31); those that recite insignificant extra-solution activities; assigning local IDs (6, 20) or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 12, 14 and 24 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, 9, 11, 12, 14 – 17, 20, 21, 24, 26, 28, 29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Implementation of the ACR Dose Index Registry at a Large Academic Institution: Early Experience”; Robinson et al.; 14 November, 2012.
CLAIMS 1, 12, 14, 17 and 26 
Robinson (entire document) teaches a method for implementing the American College of Radiology (ACR) Dose Index Registry (DIR) that includes the following limitations:
A method for comparing reference values in medical imaging processes of different medical imaging devices; - teaching a Dose Index Registry (DIR) that allows participants to submit the radiation dose for their CT exams, and to compare the dose to aggregate national dose data based on exam type and body part (Abstract);
providing, by a mapping module, a mapping assigning a local identification to the defined global identification for supporting the creating of the label for the medical imaging process; creating a label for the medical imaging process at least one of a local medical imaging device or a local workstation, by using the defined global identification specifying the medical imaging process; - The “Exam Code Mapping” section and Figure 3 discloses that the DIR requires all participants to map their local exam codes to RadLex Playbook codes, as in the present application, and provides a mapping tool to perform this function. The mapping tool provides a mapping between a specified local exam at a particular facility having an idiosyncratic exam name, and a RadLex Playbook ID or label – i.e. the Global ID. Using the mapping tool allows an institution to submit exams to the registry that has been assigned a global ID.
providing the data base with reference values, wherein each reference value of the reference values of the data base is assigned to a defined global identification specifying a medical imaging process of the medical imaging processes; - teaching that, after registration, each site runs the TRIAD program that receives data directly from scanners (or PACS) and forwards data to the server including dose information. The data includes a RadLex playbook name mapped from an idiosyncratic local exam name using a mapping tool provided by ACR.
wherein a data base is available to a plurality of spatially separated local medical imaging devices; wherein the data base is available to a plurality of spatial separated local medical imaging devices; - Figure 1 and 2 showing data flow to the ACR DIR Central server.
Robinson discloses a method and system for gathering radiation dose information used during a plurality of different exams (i.e. imaging processes), and performed by a plurality of imaging devices. A mapping tool maps a local exam name to a RadLex Playbook identifier, and the system requires institutions to submit exam data with the RadLex Playbook identifier. This inherently includes replacing the local name with the RadLex identifier before submitting the data to the database. Examiner notes that the term “reference level” refers to a radiation dose for a particular examination and is not construed to mean “a national standard” or “critical threshold”.
With respect to Claims 1, 14 and 26, Robinson further discloses the following limitations:
wherein a benchmarking data set is created for a subset of local medical imaging devices of different hospitals by, assigning a classification value to each respective local medical imaging device among the subset of local medical imaging devices; and creating a benchmarking data set based on the classification value;
the assigning assigns the classification value to the hospital of the medical imaging device.
Robinson teaches collecting benchmarking dose data from two sites (i.e. different hospitals) where the dose data is segregated by site – i.e. each site or location, and therefore the respective imaging devices of each site/location, are classified by that location - and benchmarking data is generated for each site. Institutions, and therefore the respective imaging devices of each institution, are selected for comparison based on facility type, census region and community size, and separate comparisons are made for each category. For example, Figure 4 displays various comparisons of benchmarking data for a particular exam protocol (i.e. CT ABD PELVIS W IVCON) based on various classifications including a particular facility; similar types of facilities such as “Metropolitan” and “Academic”; facilities in a particular geographic region such as “West”; and for all facilities and devices that have reported to the DIR. Data from facilities and individual imaging devices is provided using the DICOM Radiation Structured Dose Report (RSDR). Examiner notes that the RSDR includes data elements that identify the “Acquisition Device Type” (TID 10001 Item 4).
Here, Examiner notes the teachings of the present specification relative to assigning a classification value to medical imaging device. The assignment comprises “in particular assigning a classification value to a subset of hospitals assigned the medical imaging device”. Classification values may include a type of hospital (i.e. paediatric, multi-specialized, imaging center, community, or university hospital); an area (rural, metropolitan), region (country, state) (Texas is not a country); orientation (north, west, south, middle, east or the like); and that are defined by the registration of the hospital. Benchmarking data is created by choosing a classification value for a hospital. (0064 – 0067, 0071, 0093). In view of the specification, the broadest reasonable interpretation of “assigning a classification value to a subset of medical imaging devices” is limited to assigning a classification value to the hospital that is assigned the imaging device. 
CLAIM 6
Robinson teaches the limitations above relative to Claim 1. Additionally, Robinson teaches the following limitations:
wherein in a preparation step, an identifier is assigned to the local medical imaging device.
Robinson discloses reporting exam doses using the DICOM Radiation Structured Dose Report (RSDR). Examiner notes that the RSDR includes data elements that identify the “Acquisition Device Type” (TID 10001 Item 4). Such reporting inherently requires assigning a device ID in a preparation step (See TID 10002 Item 14 which points to TID 1021 Items 2 – 5 capturing the device name, manufacturer, model and serial number.
CLAIM 20
Robinson teaches the limitations above relative to Claim 1. Additionally, Robinson teaches the following limitations:
wherein in a preparation step, an identifier is assigned to a hospital of the local medical imaging device; - Figure 3 teaching facility ID.
CLAIMS 7 and 9
Robinson teaches the limitations above relative to Claim 1. Additionally, Robinson teaches the following limitations:
wherein the mapping that assigns the local identification to the defined global identification is visualized to an operator; - Figure 3;
wherein the data base of reference values is stored on a server; - Figure 2 and 3.
CLAIM 15
Robinson teaches the limitations above relative to Claim 1. Additionally, Robinson teaches the following limitations:
wherein the creating of a label for the medical imaging process is at a workstation related to the local medical imaging device; - teaching a mapping tool.

CLAIMS 11, 16, 21 and 28
Robinson teaches the limitations above relative to Claim 1. Additionally, Robinson teaches the following limitations:
wherein the plurality of spatial separated local medical imaging devices include local medical imaging devices, located at different hospitals; - Figure 1 and 2 disclosing different campus locations – i.e. different hospitals;
wherein the benchmarking data set is visualized to an operator; - Figure 4; - disclosing displaying pages of data;
wherein several references values are provided based upon one of the reference values, via a configuration module; - Figure 4; disclosing displaying minimum, maximum, interquartile ranges, mean and median values;
generating a user interface presenting the benchmarking data set next to another benchmarking data set, the benchmarking data set being based on a plurality of local reference values of the plurality of spatially separated local medical imaging devices, and the other benchmarking data set being based on another classification value; and outputting the user interface to a display; - Figure 4; disclosing displaying sets of benchmarking data next to one another.
CLAIM 24
Robinson teaches the limitations above relative to Claim 12. Additionally, Robinson teaches the following limitations:
wherein each of the reference values corresponds to a magnitude of radiation or a duration of radiation; - teaching both CDTI and DLP.

CLAIM 29
Robinson teaches the limitations above relative to Claim 1. Additionally, Robinson teaches the following limitations:
wherein a first reference value among the reference values is determined based on a second reference value among the reference values.
Robinson teaches determining a radiation dose using phantoms that estimate the dose received in a standard volume. Patient dose may also be determined using a conversion factor that is patient size dependent. These are well-known techniques.
CLAIM 31
Robinson teaches the limitations above relative to Claim 1. Additionally, Robinson teaches the following limitations:
converting a first local identification for a first medical imaging process to the defined global identification for the first medical imaging process, the first local identification being received with a first reference value from a first local medical imaging device or a first local workstation; - The “Exam Code Mapping” section and Figure 3 discloses that the DIR requires all participants to map their local exam codes to RadLex Playbook codes (i.e. converting), as in the present application, and provides a mapping tool to perform this function. The mapping tool provides a mapping between a specified local exam at a particular facility having an idiosyncratic exam name, and a RadLex Playbook ID or label – i.e. the Global ID. Using the mapping tool allows an institution to submit exams to the registry that has been assigned a global ID.
storing the defined global identification for the first medical imaging process in association with the first reference value in the data base, the first reference value being included among the reference values; - teaching that, after registration, each site runs the TRIAD program that receives data directly from scanners (or PACS) and forwards data to the server, including dose information. The data includes a RadLex playbook name mapped from an idiosyncratic local exam name using a mapping tool provided by ACR.
transmitting the defined global identification for the first medical imaging process and the first reference value to a second local medical imaging device or a second local workstation; - The DIR allows participating institutions to compare radiation dose from their imaging exams (Abstract). The DIR collects data over a network using a TRIAD Server at each local facility, and a central server for data collection and reporting. The DIR issues reports based on facility type or other criteria selected by the user. The report is displayed at the local facility i.e. it is transmitted to the local facility that requests the report. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over “Implementation of the ACR Dose Index Registry at a Large Academic Institution: Early Experience”; Robinson et al.; 14 November, 2012 in view of “DICOM Correction Item”; CP 751; 8/21/2007.
CLAIM 8
Robinson teaches the limitations above relative to Claim 12. With respect to the following limitations:
wherein the defined global identification is included as information into a DICOM-object.
CP 751 adds RadLex to DICOM reporting. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the DIR system of Robinson so as to have included RadLex codes in DICOM reports, in accordance with the teaching of CP 751, in order to allow for reporting operating parameters using the RadLex codes.
Claims 10, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over “Implementation of the ACR Dose Index Registry at a Large Academic Institution: Early Experience”; Robinson et al.; 14 November, 2012 in view of Walker et al.: (US PGPUB 2012/0213326 A1).
CLAIMS 10, 25 and 27
Robinson teaches the limitations above relative to Claim 1. With respect to the following limitations:
generating an alarm/alert notification via an alert module, upon a configuration values being used that exceeds a reference value of the reference values; outputting the alert notification (Walker 0006, 0024, 0025); 
wherein each of the reference values represents a critical threshold; (Walker 0029, 0036).
Walker discloses a system and method for comparing a selected scan parameter such as radiation dose, to a scan parameter policy – i.e. a reference value. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the DIR system of Robinson so as to have included alerts based on radiation dose policy adherence, in accordance with the teaching of Walker, in order to allow for reducing radiation doses and over exposures.
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Implementation of the ACR Dose Index Registry at a Large Academic Institution: Early Experience”; Robinson et al.; 14 November, 2012 in view of Koritzinsky et al.: (US 6,272,469 B1).
 CLAIMS 3 and 18
Robinson discloses the limitations above relative to Claims 1 and 17 respectively. With respect to the following limitations:
wherein the benchmarking data set is created on demand or after a defined period of time; (Koritzinsky col. 18 line 3 – 23, col. 19 line 41 to col. 20 line 10, col. 23 line 15 – 64). 
Robinson does not disclose periodic or on demand processing; however Koritzinsky does. For example, periodically or on demand, the system may obtain records from a diagnostic system and for specific populations of similar diagnostic systems and provide new or revised protocols based on analyzing the records. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the protocol DIR system of Robinson so as to have included periodic or on demand processing, in accordance with the teachings of Koritzinsky, in order to allow for flexible processing schedules.
Claims 4, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Implementation of the ACR Dose Index Registry at a Large Academic Institution: Early Experience”; Robinson et al.; 14 November, 2012 in view of “Mapping Institution-Specific Study Descriptions to RadLex Playbook Entries”; Mabotuwana et al.: 15 January, 2014.
CLAIMS 4, 5 and 19
Claims 4, 5 and 19 recite features related to auto-mapping between local and global ID’s including:
wherein the mapping is provided by a manual mapping mechanism when an auto-mapping mechanism fails; wherein the auto-mapping mechanism is performed by an artificial network.
Mabotuwana (entire document) discloses an automatic mapping algorithm – i.e. an artificial network – that automatically maps institution-specific study descriptions to the RadLex Playbook ID in place of a manual process. When the algorithm fails to provide a match, a manual process is used. (Mabotuwana p 322 1st column). 325 – 326 “Determining RPIDs from extracted RIDs”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the protocol DIR system of Robinson so as to have included using artificial networks to perform automated mapping with manual failover, in accordance with the teachings of Mabotuwana, in order to automate a known manual process.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over “Implementation of the ACR Dose Index Registry at a Large Academic Institution: Early Experience”; Robinson et al.; 14 November, 2012 in view of Shih et al.: (US PGPUB 2012/0106817 A1).
CLAIM 30
Robinson discloses the limitations above relative to Claim 29. With respect to the following limitations:
wherein the first reference value corresponds to an organ and the second reference value corresponds to an imaging modality; (Shih 0013, 0014, 0053 – 0057, 0090 - 0097).
Robinson discloses using phantoms to determine radiation dose but does not expressly disclose how the conversion factor is applied. Shih discloses a radiation dose reporting system that includes generating dose reports for imaging exams where the radiation dose reported (i.e. the reference value) corresponds to a value obtained by applying a correction factor to the radiation dose delivered by the modality. Radiation dose data may be shared with other systems (0063). The correction factor may be determined using phantoms based on patient size, or may be a correction factor specific to a patient’s body portion including organs. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the protocol DIR system of Robinson so as to have included conversion factor to convert radiation dose delivered by a modality to the radiation dose received by an organ, in accordance with the teachings of Shih, in order to provide a more accurate radiation dose calculation.
Response to Arguments
Applicant’s arguments, and the amendment filed on 16 May, 2022, with respect to the Claim Objection and the U.S.C. 112 rejection have been fully considered and are persuasive.  The rejection/Objection has been withdrawn. 
The U.S.C. 101 Rejection
Applicant argues that the claims integrate any abstract idea into a practical application by providing an improvement to the functioning of a computer or another technology. Applicant asserts that the specification discloses that different local identifiers make it difficult to “share and compare data” corresponding to the medical imaging processes of different medical imaging devices. Examiner agrees that the specification discloses the difficulty of comparing this data, but nowhere is there any disclosure that sharing such data is difficult. Merely standardizing a naming convention for imaging exams across institutions does not solve any technological problem, rather unique naming conventions are a business problem. 
Applicant relies on the reasoning found in Example 42 claim 1, asserting that the pending claims provide a similar technical improvement. However, the pending claims do not provide a conversion of patient information from various non-standard formats, as in the example. The information converted in the example is related to medical records of a patient. Medical records are well-known, and include a patient identifier as well as information related to diagnosis, treatment and patient condition. It is also known that different institutions may use different patient identifiers for the same patient, making matching and aggregating records from different institutions difficult. This has given rise to Master Patient Indexes, where a unique patient identifier at one institution is converted to a master patient identifier that may be used to aggregate records from different institutions for a single patient. The pending claims do not encompass a conversion of reference values, which would be necessary for one of ordinary skill to equate the pending claims to the example. It is only the name of the exam that is converted making the claims more akin to the above Master Patient Index systems. Example 42 does not encompass converting a patient name, that may be different for different institutions to a global or master name.
The U.S.C. 102 Rejection
Applicant argues that Robinson fails to disclose “creating a label for the medical imaging process . . by using the defined global identification specifying the medical imaging process”. Examiner disagrees. Initially, Examiner notes Applicant’s interpretation of Figure 3, and the assertion that “the Facility ID corresponds to the claimed “label” of a study associated with a corresponding RPID”. Examiner disagrees with this interpretation. The RPID – a RadLex identifier – corresponds to the claimed global ID and the recited label. The claimed “label” IS the claimed global ID – “creating a label . . . by using the global identification. . .”. The Facility ID is exactly what is appears to be - a facility identifier – “100556” indicates the HMC Campus. (see the Figure 3 caption and Figure 2). In Figure 3, the recited “label” is the RPID. The claimed local ID is the “Study Description”. 
Robinson teaches that institutions must convert their local ID’s to the RadLex ID – “The ACR . . . required all participants to map their local exam codes to the standard lexicon”; and provided a mapping tool to support this effort. The results of mapping at one facility (HMC – ID: 100556) for one imaging process (noncontrast head CT), is shown in Figure 3. Requiring participants in the DIR to map their local codes to the RadLex code encompasses the recited “creating a label . . . using the global ID”. For example, Robinson teaches:
“Criteria for exam to be included in the report were: . . . (2) “name of exam was tagged using DIR Exam Mapping Tool” (page 312, 2nd column).
Robinson requires a user to “tag” an exam with an RPID (i.e. create a label using the global ID). Robison indeed teaches this limitation.
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Date: 26 May, 2022